Citation Nr: 9917815	
Decision Date: 06/28/99    Archive Date: 07/07/99

DOCKET NO.  98-06 671	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim for service connection for hypertension.

2.  Whether new and material evidence has been presented to 
reopen a claim for service connection for status post removal 
of bilateral pterygium.


REPRESENTATION

Appellant represented by:	To be determined


ATTORNEY FOR THE BOARD

E. W. Koennecke, Associate Counsel



INTRODUCTION

The appellant served on active duty from August 1967 to 
August 1969.

This case comes before the Board of Veteran's Appeals (the 
Board) on appeal from a January 1998 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO). 


REMAND

The Board notes that the appellant's representation must be 
clarified.  Of record is a VA Form 21-22, Appointment of 
Veterans Service Organization as Claimant's Representative, 
which identifies both The American Legion and the Alabama 
Department of Veteran's Affairs as his representative.  In a 
June 1999 letter, the national representative for The 
American Legion requested clarification.  The appellant 
should be contacted to clarify his representative.

In the May 1998 Supplemental Statement of the Case, the RO 
declined to reopen the claims for service connection for 
hypertension or status post removal of bilateral pterygium on 
the basis that there was no reasonable possibility that the 
additional evidence submitted would change their previous 
decision.  The RO should review the issues consistent with 
the holding in Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

Accordingly, this case is REMANDED for the following 
development:

1.  The RO should contact the appellant 
to clarify his representative.  Completed 
and correct documentation to support his 
desired representation should be added to 
the claims file.

2.  The RO should review the evidence 
since the prior final denial to determine 
whether new and material evidence has 
been submitted sufficient to reopen the 
claim.

If upon completion of the above action, the claim remains 
denied, the case should be returned to the Board after 
compliance with all requisite appellate procedures.  The 
appellant is free to submit additional evidence or argument 
on remand.  Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).




